Exhibit 10.5

 



FINAL FORM

 

EXHIBIT D

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of July [●],
2015, by and among Tempus Applied Solutions Holdings, Inc., a Delaware
corporation (the “Company”), each Person listed on Schedule I attached hereto
(the “Initial Investors” and, together with any Additional Investors, the
“Investors”).

 

WHEREAS, the Company is a party to that certain Agreement and Plan of Merger,
dated as of January 5, 2015 (as the same may be amended from time to time,
including by the First Amendment to Agreement and Plan of Merger, dated as of
March 20, 2015 and the Second Amendment to Agreement and Plan of Merger, dated
as of June 10, 2015, the “Merger Agreement”), by and among Tempus Applied
Solutions, LLC, a Delaware limited liability company (“TAS”), the members of TAS
identified therein (the “Members”), the Members’ Representative named therein,
Chart Acquisition Corp., a Delaware corporation (“Parent”), the Company, Chart
Merger Sub Inc., a Delaware corporation (“Parent Merger Sub”), TAS Merger Sub
LLC, a Delaware limited liability company (“TAS Merger Sub”), Chart Financing
Sub Inc., a Delaware corporation (“Parent Financing Sub”), TAS Financing Sub
Inc., a Delaware corporation (“TAS Financing Sub”), the Chart Representative
named therein (the “Chart Representative”) and the Warrant Offerors named
therein, pursuant to which, (i) each of Parent Merger Sub and Parent Financing
Sub will merge with and into Parent, with Parent being the surviving entity and
a wholly-owned subsidiary of the Company, and with (A) former Parent
shareholders and warrant holders receiving newly issued shares of common stock
and warrants, respectively, of the Company and (B) former holders of Parent
Financing Sub preferred stock receiving newly issued shares of common stock and
warrants of the Company, (ii) each of TAS Merger Sub and TAS Financing Sub will
merge with and into TAS, with TAS being the surviving entity and a wholly
owned-subsidiary of the Company, and with (A) the Members receiving newly issued
shares of common stock of the Company and (B) former holders of TAS Financing
Sub preferred stock receiving newly issued shares of common stock, preferred
stock and warrants of the Company, and (iii) the Company will become a publicly
traded company; and

 

WHEREAS, it is a condition to the consummation of the transactions contemplated
by the Merger Agreement that the parties hereto enter into this Agreement.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

 

Section 1.         Definitions. Any capitalized term used but not defined in
this Agreement shall have the meaning ascribed to such term in the Merger
Agreement. For purposes of this Agreement, the following capitalized terms shall
have the meanings set forth below.

 

“Additional Investor” has the meaning set forth in Section 9.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company.

 



 

 

 

“Company” has the meaning set forth in the Preamble.

 

“Demand Registrations” means a registration requested pursuant to Section 2.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

 

“Financing Securities” means (i) the shares of Common Stock and Pubco Investor
Warrants issued in the Parent Merger to the holders of Parent Financing Sub
Series B Non-Voting Preferred Stock, par value $0.0001 per share, (ii) the
shares of Common Stock or Pubco Series A Preferred Stock issuable upon the
exercise and/or redemption of such Pubco Investor Warrants, (iii) the shares of
Common Stock issuable upon the conversion of such Pubco Series A Preferred Stock
and (iv) any other securities of the Company or any successor entity issued in
consideration of (including as a dividend or distribution) or in exchange for
any of the securities described in clauses (i) through (iii) above.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Free Writing Prospectus” means a free-writing prospectus, as defined in Rule
405.

 

“Holdback Period” has the meaning set forth in Section 4(a)(i).

 

“Indemnified Parties” has the meaning set forth in Section 7(a).

 

“Initial Investors” has the meaning set forth in the Preamble.

 

“Investors” has the meaning set forth in the Preamble.

 

“Joinder” means a joinder to this Agreement in the form of Exhibit A attached
hereto.

 

“Lock-Up Liquidity Amount” means 250,000 shares of Common Stock.

 

“Lock-Up Period” has the meaning set forth in Section 4(a).

 

“Long-Form Registration” means a registration on Form S-1 or any similar
long-form registration statement; provided, however, that a registration on Form
S-1 or any similar long-form registration statement filed during the Lock-Up
Period in order to effect the rights of holders to transfer Registrable
Securities up to the Lock-Up Liquidity Amount, shall not be deemed a Long-Form
Registration for purposes of the limitations thereon in Section 2(a) hereof.

 

“Members” has the meaning set forth in the Recitals.

 

“Merger Agreement” has the meaning set forth in the Recitals.

 

“Parent” has the meaning set forth in the Recitals.

 



2

 

 

“Parent Financing Sub” has the meaning set forth in the Recitals.

 

“Parent Merger Sub” has the meaning set forth in the Recitals.

 

“Permitted Transferee” means, with respect to an Investor, such Investor’s
spouse, any lineal ascendants or descendants or trusts or other entities in
which such Investor or such Investor’s spouse, lineal ascendants or descendants
hold (and continue to hold while such trusts or other entities hold Common
Stock) 75% or more of such entity’s beneficial interests.

 

“Piggyback Registrations” has the meaning set forth in Section 3(a).

 

“Public Offering” means any sale or distribution by the Company and/or holders
of Registrable Securities to the public of Common Stock pursuant to an offering
registered under the Securities Act.

 

“Registrable Securities” means (i) any Common Stock issued to the Initial
Investors (or their Permitted Transferees) pursuant to the Merger Agreement,
including the for avoidance of doubt, any Earnout Shares, (ii) any Financing
Securities issued to the Initial Investors (or their Permitted Transferees)
pursuant to the Merger Agreement and (iii) any Specified Common. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when they have been (a) sold or distributed pursuant to a Public
Offering, (b) sold in compliance with Rule 144, or (c) repurchased by the
Company or a Subsidiary of the Company. For purposes of this Agreement, a Person
shall be deemed to be a holder of Registrable Securities, and the Registrable
Securities shall be deemed to be in existence, whenever such Person has the
right to acquire, directly or indirectly, such Registrable Securities (upon
conversion, exercise or exchange in connection with a transfer of securities or
otherwise, but disregarding any restrictions or limitations upon the exercise of
such right), whether or not such acquisition has actually been effected, and
such Person shall be entitled to exercise the rights of a holder of Registrable
Securities hereunder; provided, that a holder of Registrable Securities may only
request that Registrable Securities in the form of Common Stock be registered
pursuant to this Agreement.

 

“Registration Expenses” has the meaning set forth in Section 6(a).

 

“Rule 144,” “Rule 158,” “Rule 405” and “Rule 415” mean, in each case, such rule
promulgated under the Securities Act (or any successor provision) by the
Securities and Exchange Commission, as the same shall be amended from time to
time, or any successor rule then in force.

 

“Sale Transaction” has the meaning set forth in Section 4(b)(i)(A).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

 

“Shelf Registration” has the meaning set forth in Section 2(b).

 

“Short-Form Registration” means a registration on Form S-3 (including pursuant
to Rule 415) or any similar short-form registration statement.

 



3

 

 

“Specified Common” has the meaning set forth in Section 9.

 

“Suspension Period” has the meaning set forth in Section 5(a)(vi).

 

“TAS” has the meaning set forth in the Recitals.

 

“TAS Financing Sub” has the meaning set forth in the Recitals.

 

“TAS Merger Sub” has the meaning set forth in the Recitals.

 

“Violation” has the meaning set forth in Section 7(a).

 

Section 2.         Demand Registrations.

 

(a)      Requests for Registration. Subject to the terms and conditions of this
Agreement, the holders of Registrable Securities shall be entitled to direct
that the Company register the sale of all or any portion of their Registrable
Securities under the Securities Act. Short-Form Registrations shall be unlimited
in number, but the Company shall not be obligated to effect more than two (2)
Long-Form Registrations in any eighteen (18) month period.

 

(b)     Short-Form Registrations. Demand Registrations shall be Short-Form
Registrations whenever the Company is permitted to use any applicable short form
and if the managing underwriters (if any) agree to the use of a Short-Form
Registration. The Company shall use its reasonable best efforts to make
Short-Form Registrations available for the sale of Registrable Securities. If
the holders of a majority of the Registrable Securities request that a
Short-Form Registration be filed pursuant to Rule 415 (a “Shelf Registration”)
and the Company is qualified to do so, the Company shall use its reasonable best
efforts to cause the Shelf Registration to be declared effective under the
Securities Act as soon as practicable after filing, and once effective, the
Company shall cause the Shelf Registration to remain effective for a period
ending on the earlier of (i) the date on which all Registrable Securities
included in such registration have been sold or distributed pursuant to the
Shelf Registration or (ii) the date as of which all of the Registrable
Securities included in such registration are able to be sold without limitation
or restriction within a three (3) month period in compliance with Rule 144. If
thereafter for any reason the Company becomes ineligible to utilize Form S-3,
the Company shall prepare and file with the Securities and Exchange Commission a
registration statement or registration statements on such form that is available
for the sale of Registrable Securities.

 

(c)      Long-Form Registrations. A registration shall not count as a Long-Form
Registration for purposes of the last sentence of Section 2(a) unless (i) at
least 75% of the Registrable Securities requested to be included in such
registration by the requesting holders have been registered and (ii) such
registration has become effective in accordance with the Securities Act;
provided, that if a Long-Form Registration is withdrawn by the holders of
Registrable Securities who requested such registration prior to the time it has
become effective for reasons other than the disclosure of information concerning
the Company that is materially adverse to the Company or the trading price of
the Common Stock (which disclosure is made by the Company after the date that
such registration is requested pursuant to Section 2(a)), such Long-Form
Registration shall count as a Long-Form Registration for purposes of the last
sentence of Section 2(a) unless the holders of Registrable Securities who
requested such registration reimburse the Company for all of the Registration
Expenses incurred by the Company prior to such withdrawal.

 



4

 

 

(d)     Priority on Demand Registrations. If a Demand Registration is an
underwritten offering and the managing underwriters advise the Company in
writing that in their opinion the number of Registrable Securities and other
securities requested to be included in such offering exceeds the number of
Registrable Securities and other securities, if any, which can be sold therein
without adversely affecting the marketability, proposed offering price, timing
or method of distribution of the offering, the Company shall include in such
registration prior to the inclusion of any securities which are not Registrable
Securities the number of Registrable Securities requested to be included which,
in the opinion of such underwriters, can be sold, without any such adverse
effect, pro rata among the respective holders thereof on the basis of the amount
of Registrable Securities owned by each such holder.

 

(e)     Procedures and Restrictions on Demand Registrations. Each request for a
Demand Registration shall specify the approximate number of Registrable
Securities requested to be registered and the intended method of distribution.
Within ten (10) days after receipt of any such request, the Company shall give
written notice of the Demand Registration to all other holders of Registrable
Securities and, subject to the terms of Section 2(d), shall include in such
Demand Registration (and in all related registrations and qualifications under
state blue sky laws and in any related underwriting) all Registrable Securities
with respect to which the Company has received written requests for inclusion
therein within fifteen (15) days after the receipt of the Company’s notice. The
Company shall not be obligated to effect any Demand Registration, including any
Shelf Registration, if (i) the holders of Registrable Securities, together with
the holders of any other securities of the Company entitled to inclusion in such
registration, propose to sell Registrable Securities and such other securities
(if any) at an aggregate price to the public (net of any underwriters’ discounts
or commissions) of less than $5,000,000; provided, that the foregoing limitation
shall not be applicable to a Demand Registration during the Lock-Up Period to
effect the rights of holders to register the sale of Registrable Securities up
to the Lock-Up Liquidity Amount, or (ii) within one hundred eighty (180) days
after the effective date of a previous Demand Registration or a previous
registration in which Registrable Securities were included pursuant to Section 3
in which, in either case, there was no reduction in the number of Registrable
Securities requested to be included. The Company may postpone, for up to ninety
(90) days from the date of the request, the filing or the effectiveness of a
registration statement for a Demand Registration, if the Company’s board of
directors determines in its reasonable good faith judgment that not postponing
such Demand Registration (i) would interfere with a material corporate
transaction or (ii) would require the disclosure of material non-public
information concerning the Company that at the time is not, in the reasonable
good faith judgment of the Company’s board of directors, in the best interest of
the Company to disclose and is not, in the opinion of the Company’s legal
counsel, otherwise required to be disclosed.

 



5

 

 

(f)      Other Registration Rights. The Company represents and warrants that it
is not a party to, or otherwise subject to, any other agreement, except for the
Registration Rights Agreement, dated as of December 13, 2012, by and among the
Company, Chart Acquisition Group LLC, Cowen Overseas Investment LP and certain
other security holders, all rights and obligations of which have been assigned
and delegated in full by Parent to the Company as of the Effective Time in
accordance with the terms and conditions of the Merger Agreement, granting
registration rights to any other Person with respect to any Common Stock. Except
as provided in this Agreement, the Company shall not grant to any Persons the
right to request the Company to register any Common Stock, or any securities
convertible or exchangeable into or exercisable for Common Stock, without the
prior written consent of the holders of a majority of the Registrable
Securities; provided, that the Company may grant rights to other Persons to
participate in Piggyback Registrations so long as such rights are subordinate in
all respects to the rights of the holders of Registrable Securities with respect
to such Piggyback Registrations as set forth in Section 3(c) and Section 3(d).

 

Section 3.         Piggyback Registrations.

 

(a)      Right to Piggyback. Whenever the Company proposes to register any of
its securities under the Securities Act (other than (i) pursuant to a Demand
Registration, or (ii) in connection with registrations on Form S-4 or S-8
promulgated by the Securities and Exchange Commission or any successor or
similar forms) and the registration form to be used may be used for the
registration of Registrable Securities (a “Piggyback Registration”), the Company
shall give prompt written notice to all holders of Registrable Securities of its
intention to effect such Piggyback Registration and, subject to the terms of
Section 3(c) and Section 3(d), shall include in such Piggyback Registration (and
in all related registrations or qualifications under blue sky laws and in any
related underwriting) all Registrable Securities with respect to which the
Company has received written requests for inclusion therein within fifteen (15)
days after delivery of the Company’s notice.

 

(b)      Piggyback Expenses. The Registration Expenses of the holders of
Registrable Securities shall be paid by the Company in all Piggyback
Registrations, whether or not any such registration became effective.

 

(c)      Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Company shall include in such registration (i) first, the
securities the Company proposes to sell, (ii) second, the Registrable Securities
requested to be included in such registration which, in the opinion of the
underwriters, can be sold without any such adverse effect, pro rata among the
holders of such Registrable Securities on the basis of the number of shares
owned by each such holder, and (iii) third, other securities requested to be
included in such registration which, in the opinion of the underwriters, can be
sold without any such adverse effect.

 



6

 

 

(d)      Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
Securities (who have registration rights with respect thereto permitted under
the terms of this Agreement), and the managing underwriters advise the Company
in writing that in their opinion the number of securities requested to be
included in such registration exceeds the number which can be sold in such
offering without adversely affecting the marketability, proposed offering price,
timing or method of distribution of the offering, the Company shall include in
such registration (i) first, the securities requested to be included therein by
the holders requesting such registration which, in the opinion of the
underwriters, can be sold without any such adverse effect, (ii) second, the
Registrable Securities requested to be included in such registration, pro rata
among the holders of such Registrable Securities on the basis of the number of
shares owned by each such holder which, in the opinion of the underwriters, can
be sold without any such adverse effect and (iii) third, other securities
requested to be included in such registration which, in the opinion of the
underwriters, can be sold without any such adverse effect.

 

Section 4.         Lock-Up and Holdback Agreements.

 

(a)      Lock-Up. Each of the Investors and their Permitted Transferees agrees
to comply with the following provisions with respect to their Common Stock;
provided, that the provisions of this Section 4(a) will not apply to any
Financing Securities:

 

(i)        Until the earlier of (1) one year after the date hereof or earlier
if, subsequent to the date hereof, the last sales price of Common Stock equals
or exceeds $12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the date hereof, or
(2) the date on which the Company consummates a liquidation, merger, stock
exchange or other similar transaction that results in all of the Company’s
stockholders having the right to exchange their shares of Common Stock for cash,
securities or other property (such applicable period being the “Lock-Up
Period”), the holders of Registrable Securities shall not (x) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, encumber, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act, with respect to Registrable Securities, (y) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any Registrable Securities, whether any
such transaction is to be settled by delivery of Common Stock or other
securities, in cash or otherwise, or (z) agree or publicly announce any
intention to effect any transaction specified in the foregoing (x) or (y).

 

(ii)       Notwithstanding the foregoing paragraph (a), (w) each holder may
transfer shares of Registrable Securities to a Permitted Transferee thereof
prior to the expiration of the Lock-Up Period if such Permitted Transferee
agrees in writing for the benefit of the Company to be bound by the transfer
restrictions set forth in this Section 4(a), (w) each holder may, to the extent
permitted by applicable law, hypothecate, pledge or encumber Registrable
Securities on or after the 6-month anniversary hereof and prior to the
expiration of the Lock-Up Period, to secure borrowings used to pay taxes payable
by such holder by reason of the receipt of the Per Company Unit Consideration in
connection with the consummation of the Transactions, (x) each holder may, to
the extent permitted by applicable law, hypothecate, pledge or encumber
Registrable Securities prior to the expiration of the Lock-Up Period, to secure
borrowings used to make cash indemnification payments pursuant to the Merger
Agreement, (y) each holder may transfer Registratible Securities to the Company
in accordance with Sections 1.15(e) and 9.2(e) of the Merger Agreement and (z)
each holder may transfer prior to the expiration of the Lock-Up Period up to a
number of Registrable Securities (in the form of Common Stock), in aggregate, as
is equal to such holder’s pro rata portion of the Lock-Up Liquidity Amount on
the basis of the amount of Registrable Securities owned by each such holder on
the date hereof.

 



7

 

 

(b)      Holdback Agreements.

 

(i)        Holders of Registrable Securities. If requested by the Company, each
holder of Registrable Securities participating in an underwritten Public
Offering shall enter into lock-up agreements or arrangements with the managing
underwriter(s) of such Public Offering (in addition to the arrangement set forth
in Section 4(a) hereof, in such form as is reasonably requested by such managing
underwriter(s). In addition to any such lock-up agreement or arrangement with
the managing underwriter(s), each holder of Registrable Securities agrees as
follows:

 

(A)      In connection with any underwritten Public Offering and without the
prior written consent of the underwriters managing such Public Offering, such
holder shall not, for a period ending one hundred eighty (180) days following
the date of the final prospectus (the “Holdback Period”) relating to such Public
Offering, (x) offer, hypothecate, pledge, encumber sell, contract, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, lend, or otherwise transfer or dispose
of, directly or indirectly, any shares of Common Stock or other securities of
the Company or (y) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of owning Common
Stock or other securities of the Company, whether any such transaction described
in clause (x) or (y) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise (each such transaction, a “Sale
Transaction”).

 

(B)      The foregoing clause (i)(A) shall not apply to (w) transactions
relating to shares of Common Stock or other securities acquired in open market
transactions, provided, that no filing under Section 16(a) of the Exchange Act
shall be required or shall be voluntarily made in connection with transfers or
dispositions of such shares of Common Stock or other securities acquired in such
open market transactions (other than a filing on Form 5 made after the
expiration of the Holdback Period), or (x) transfers to a Permitted Transferee
of such holder, or (y) transfers that are bona fide gifts, or (z) distributions
by a trust to its beneficiaries, provided, that in the case of any transfer or
distribution pursuant to clause (x), (y), or (z), (1) each transferee, donee or
distributee shall agree in writing to be bound by lock-up provisions
substantially the same as the lock-up provisions agreed to by such holder and
(2) no such transfer or distribution in (x), (y), or (z) shall be permitted if
it shall require a filing under Section 16(a) or Section 13(d) of the Exchange
Act, reporting a reduction in beneficial ownership of shares of Common Stock,
and no such filing under Section 16(a) or Section 13(d) of the Exchange Act
shall be voluntarily made during the Holdback Period.

 



8

 

 

The Company may impose stop-transfer instructions with respect to the shares of
Common Stock (or other securities) subject to the restrictions set forth in this
Section 4(a) until the end of the Holdback Period.

 

(ii)      The Company. In the event of any Holdback Period occurring in
connection with the exercise by a party to this Agreement of its registration
rights with respect to Registrable Securities pursuant to Section 2, the Company
(A) shall not file any registration statement for a Public Offering or cause any
such registration statement to become effective during any Holdback Period, and
(B) shall use its reasonable best efforts to cause (x) each holder of at least
5% of its Common Stock, or any securities convertible into or exchangeable or
exercisable for at least 5% of its Common Stock (on a fully-diluted basis),
purchased from the Company at any time after the date of this Agreement (other
than in a Public Offering) and (y) each of its directors and executive officers,
to agree not to effect any Sale Transaction during any Holdback Period, except
as part of such underwritten registration, if otherwise permitted, unless the
underwriters managing the Public Offering otherwise agree in writing.

 

(iii)      The foregoing limitations of this Section 4 shall not apply to a
registration in connection with an employee benefit plan or in connection with
any type of acquisition transaction of or exchange offer by the Company.

 

Section 5.         Registration Procedures.

 

(a)      Whenever the holders of Registrable Securities have requested that any
Registrable Securities be registered pursuant to this Agreement, the Company
shall use its reasonable best efforts to effect the registration and the sale of
such Registrable Securities in accordance with the intended method of
disposition thereof, and pursuant thereto the Company shall as expeditiously as
possible:

 

(i)        in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder, prepare and file with the Securities and
Exchange Commission a registration statement, and all amendments and supplements
thereto and related prospectuses, with respect to such Registrable Securities
and use its reasonable best efforts to cause such registration statement to
become effective (provided, that before filing a registration statement or
prospectus or any amendments or supplements thereto, the Company shall furnish
to the counsel selected by the holders of a majority of the Registrable
Securities covered by such registration statement copies of all such documents
proposed to be filed, which documents shall be subject to the review and comment
of such counsel);

 

(ii)       notify each holder of Registrable Securities of (A) the issuance by
the Securities and Exchange Commission of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose, (B) the receipt by the Company or its counsel of any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose and (C) the effectiveness of each
registration statement filed hereunder;

 



9

 

 

(iii)      prepare and file with the Securities and Exchange Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period ending when all of the securities covered by
such registration statement have been disposed of in accordance with the
intended methods of distribution by the sellers thereof set forth in such
registration statement (but in any event not before the expiration of any longer
period required under the Securities Act or, if such registration statement
relates to an underwritten Public Offering, such longer period as in the opinion
of counsel for the underwriters a prospectus is required by law to be delivered
in connection with sale of Registrable Securities by an underwriter or dealer)
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such registration statement;

 

(iv)      furnish to each seller of Registrable Securities thereunder such
number of copies of such registration statement, each amendment and supplement
thereto, the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;

 

(v)       use its reasonable best efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable such seller
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller; provided, that the Company shall not be
required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph or (B)
consent to general service of process in any such jurisdiction;

 

(vi)      notify each seller of such Registrable Securities (A) promptly after
it receives notice thereof, of the date and time when such registration
statement and each post-effective amendment thereto has become effective or a
prospectus or supplement to any prospectus relating to a registration statement
has been filed and when any registration or qualification has become effective
under a state securities or blue sky law or any exemption thereunder has been
obtained; (B) promptly after receipt thereof, of any request by the Securities
and Exchange Commission for the amendment or supplementing of such registration
statement or prospectus or for additional information and (C) at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such registration statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
at the request of any such seller, the Company shall prepare a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus shall not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading; provided, that at any time, upon written
notice to the participating holders of Registrable Securities, the Company may
delay the filing or effectiveness of any registration statement or suspend the
use or effectiveness of any registration statement (the “Suspension Period”)
(and the holders of Registrable Securities hereby agree not to offer or sell any
Registrable Securities pursuant to such registration statement during the
Suspension Period) if the Company determines in its reasonable good faith
judgment that postponement of such registration would be in the best interest of
the Company including where the registration might require disclosure of any
matter such as a potential business transaction or other matter; provided, that
the Company may only exercise its right to institute a Suspension Period twice
in any calendar year and for no more than one hundred twenty (120) days in the
aggregate in any calendar year;

 



10

 

 

(vii)     use reasonable best efforts to cause all such Registrable Securities
to be listed on any securities exchange on which similar securities issued by
the Company are then listed;

 

(viii)    use reasonable best efforts to provide a transfer agent and registrar
for all such Registrable Securities not later than the effective date of such
registration statement;

 

(ix)       enter into and perform a customary underwriting agreement, if
applicable;

 

(x)        make available for inspection by any seller of Registrable
Securities, any underwriter participating in any disposition pursuant to such
registration statement and any attorney, accountant or other agent retained by
any such seller or underwriter, all financial and other records, pertinent
corporate and business documents and properties of the Company as shall be
necessary to enable them to exercise their due diligence responsibility, and
cause the Company’s officers, directors, employees, agents, representatives and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
registration statement;

 

(xi)       take all reasonable actions to ensure that any Free-Writing
Prospectus utilized in connection with any registration hereunder complies in
all material respects with the Securities Act, is filed in accordance with the
Securities Act to the extent required thereby, is retained in accordance with
the Securities Act to the extent required thereby and, when taken together with
the related prospectus, shall not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;

 

(xii)      otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the Securities and Exchange Commission, and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve (12) months beginning
with the first day of the Company’s first full calendar quarter after the
effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158;

 



11

 

 

(xiii)     permit any holder of Registrable Securities to participate in the
preparation of such registration or comparable statement and to allow such
holder to propose language for insertion therein, in form and substance
satisfactory to the Company, which in the reasonable judgment of such holder and
its counsel should be included;

 

(xiv)     in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or the issuance of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Registrable Securities included in such registration
statement for sale in any jurisdiction, use reasonable best efforts promptly to
obtain the withdrawal of such order;

 

(xv)      use its reasonable best efforts to cause such Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
sellers thereof to consummate the disposition of such Registrable Securities;

 

(xvi)     cooperate with the holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement and enable such securities to be in such denominations and registered
in such names as the managing underwriter, or agent, if any, or such holders may
request;

 

(xvii)    cooperate with each holder of Registrable Securities covered by the
registration statement and each underwriter or agent, if any, participating in
the disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA;

 

(xviii)   use its reasonable best efforts to make available the executive
officers of the Company to participate with the holders of Registrable
Securities and any underwriters in any “road shows” or other selling efforts
that may be reasonably requested by the holders in connection with the methods
of distribution for the Registrable Securities;

 

(xix)     use its reasonable best efforts to obtain one or more cold comfort
letters from the Company’s independent public accountants in customary form and
covering such matters of the type customarily covered by cold comfort letters;
and

 

(xx)        use its reasonable best efforts to provide a legal opinion of the
Company’s outside counsel in customary form and covering such matters of the
type customarily covered by such legal opinion, dated the effective date of such
registration statement.

 



12

 

 

(b)       The Company shall not undertake any voluntary act that could be
reasonably expected to cause a Violation or result in delay or suspension under
Section 5(a)(vi). During any Suspension Period, and as may be extended
hereunder, the Company shall use its reasonable best efforts to correct or
update any disclosure causing the Company to provide notice of the Suspension
Period and to file and cause to become effective or terminate the suspension of
use or effectiveness, as the case may be, the subject registration statement. In
the event that the Company shall exercise its right to delay or suspend the
filing or effectiveness of a registration hereunder, the applicable time period
during which the registration statement is to remain effective shall be extended
by a period of time equal to the duration of the Suspension Period. The Company
may extend the Suspension Period for an additional consecutive sixty (60) days
with the consent of the holders of a majority of the Registrable Securities
registered under the applicable registration statement, which consent shall not
be unreasonably withheld. If so directed by the Company, all holders of
Registrable Securities registering shares under such registration statement
shall (i) not offer to sell any Registrable Securities pursuant to the
registration statement during the period in which the delay or suspension is in
effect after receiving notice of such delay or suspension and (ii) use their
reasonable best efforts to deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies then in such holders’ possession, of
the prospectus relating to such Registrable Securities current at the time of
receipt of such notice.

 

Section 6.         Registration Expenses.

 

(a)      The Company’s Obligation. All expenses incident to the Company’s
performance of or compliance with this Agreement (including, without limitation,
all registration, qualification and filing fees, fees and expenses of compliance
with securities or blue sky laws, printing expenses, messenger and delivery
expenses, fees and disbursements of custodians, and fees and disbursements of
counsel for the Company and all independent certified public accountants,
underwriters (excluding underwriting discounts and commissions) and other
Persons retained by the Company) (all such expenses being herein called
“Registration Expenses”), shall be borne by the Company except as otherwise
expressly provided in this Agreement. Without limiting the generality of the
foregoing the Company shall, in any event, pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit or
quarterly review and the expenses and fees for listing the securities to be
registered on each securities exchange on which similar securities issued by the
Company are then listed. Each Person that sells securities pursuant to a Demand
Registration or Piggyback Registration hereunder shall bear and pay all
underwriting discounts and commissions, if any, applicable to the securities
sold for such Person’s account.

 

(b)      Counsel Fees and Disbursements. In connection with each Demand
Registration and each Piggyback Registration, the Company shall reimburse the
holders of Registrable Securities included in such registration for the
reasonable fees and disbursements of one counsel chosen by the holders of a
majority of the Registrable Securities included in such registration.

 

(c)       Security Holders. To the extent any Registration Expenses are to be
borne by the holders of Registrable Securities and not the Company under the
terms of this Agreement, each holder of securities included in any registration
hereunder shall pay those Registration Expenses allocable to the registration of
such holder’s securities so included, and any Registration Expenses not so
allocable shall be borne by all sellers of securities included in such
registration (including the Company, as applicable) in proportion to the
aggregate selling price of the securities to be so registered.

 



13

 

 

Section 7.         Indemnification and Contribution.

 

(a)      By the Company. The Company shall indemnify and hold harmless, to the
extent permitted by law, each holder of Registrable Securities, such holder’s
officers, directors employees, agents and representatives, and each Person who
controls such holder (within the meaning of the Securities Act) (the
“Indemnified Parties”) against all losses, claims, actions, damages, liabilities
and expenses (including with respect to actions or proceedings, whether
commenced or threatened, and including reasonable attorney fees and expenses)
caused by, resulting from, arising out of, based upon or related to any of the
following statements, omissions or violations (each a “Violation”) by the
Company: (i) any untrue or alleged untrue statement of material fact contained
in (a) any registration statement, prospectus, preliminary prospectus or
Free-Writing Prospectus, or any amendment thereof or supplement thereto or (b)
any application or other document or communication (in this Section 7,
collectively called an “application”) executed by or on behalf of the Company or
based upon written information furnished by or on behalf of the Company filed in
any jurisdiction in order to qualify any securities covered by such registration
under the securities laws thereof; (ii) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (iii) any violation or alleged violation by the
Company of the Securities Act or any other similar federal or state securities
laws or any rule or regulation promulgated thereunder applicable to the Company
and relating to action or inaction required of the Company in connection with
any such registration, qualification or compliance. In addition, the Company
will reimburse such Indemnified Party for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such losses. Notwithstanding the foregoing, the Company shall not be liable in
any such case to the extent that any such losses result from, arise out of, are
based upon, or relate to an untrue statement or alleged untrue statement, or
omission or alleged omission, made in such registration statement, any such
prospectus, preliminary prospectus or Free-Writing Prospectus or any amendment
or supplement thereto, or in any application, in reliance upon, and in
conformity with, written information prepared and furnished in writing to the
Company by an Indemnified Party expressly for use therein or by an Indemnified
Party’s failure to deliver a copy of the registration statement or prospectus or
any amendments or supplements thereto after the Company has furnished such
Indemnified Party with a sufficient number of copies of the same.

 

(b)      By Each Security Holder. In connection with any registration statement
in which a holder of Registrable Securities is participating, each such holder
shall furnish to the Company in writing such information and affidavits as the
Company reasonably requests for use in connection with any such registration
statement or prospectus and, to the extent permitted by law, shall indemnify the
Company, its officers, directors, employees, agents and representatives, and
each Person who controls the Company (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expenses resulting from any
untrue or alleged untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by or on
behalf of such holder; provided, that the obligation to indemnify shall be
individual, not joint and several, for each holder and shall be limited to the
net amount of proceeds (before taxes) received by such holder from the sale of
Registrable Securities pursuant to such registration statement.

 



14

 

 

(c)       Claim Procedure. Any Person entitled to indemnification hereunder
shall (i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided, that the failure to give
prompt notice shall impair any Person’s right to indemnification hereunder only
to the extent such failure has prejudiced the indemnifying party) and (ii)
unless in such indemnified party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist with respect to such
claim, permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party. An indemnifying party
who is not entitled to, or elects not to, assume the defense of a claim shall
not be obligated to pay the fees and expenses of more than one counsel for all
parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party a conflict of
interest may exist between such indemnified party and any other of such
indemnified parties with respect to such claim. In such instance, the conflicted
indemnified parties shall collectively have a right to retain one separate
counsel, chosen by the holders of a majority of the Registrable Securities of
the conflicted indemnified parties, at the expense of the indemnifying party.

 

(d)       Contribution. If the indemnification provided for in this Section 7 is
held by a court of competent jurisdiction to be unavailable to, or is
insufficient to hold harmless, an indemnified party or is otherwise
unenforceable with respect to any loss, claim, damage, liability or action
referred to herein, then the indemnifying party in lieu of indemnifying such
indemnified party hereunder shall contribute to the amounts paid or payable by
such indemnified party as a result of such loss, claim, damage, liability or
action in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other
hand in connection with the statements or omissions which resulted in such loss,
claim, damage, liability or action as well as any other relevant equitable
considerations; provided, that the maximum amount of liability in respect of
such contribution shall be limited, in the case of each seller of Registrable
Securities, to an amount equal to the net proceeds actually received by such
seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just or
equitable if the contribution pursuant to this Section 7(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account such equitable considerations. The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, liabilities
or expenses referred to herein shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending against any action or claim which is the subject
hereof. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation.

 



15

 

 

(e)       Release. No indemnifying party shall, except with the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation. Notwithstanding anything to the contrary
in this Section 7, an indemnifying party shall not be liable for any amounts
paid in settlement of any loss, claim, damage, liability, or action if such
settlement is effected without the consent of the indemnifying party, such
consent not to be unreasonably withheld, conditioned or delayed.

 

(f)       Non-exclusive Remedy; Survival. The indemnification and contribution
provided for under this Agreement shall be in addition to any other rights to
indemnification or contribution that any indemnified party may have pursuant to
law or contract and shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and shall survive the
transfer of Registrable Securities and the termination or expiration of this
Agreement. Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.

 

Section 8.         Underwritten Registrations.

 

(a)       Selection of Underwriters. The Company shall determine whether the
offering pursuant to any registration under this Agreement is underwritten. In
any Piggyback Registration, the Company shall have the right to select the
investment banker(s) and manager(s) of the offering in its sole discretion and,
in any Demand Registration, the Company shall have the right to select the
investment banker(s) and manager(s) of the offering subject to the consent of
the holders of a majority of the Registrable Securities to be included in such
offering, such consent not to be unreasonably withheld, conditioned or delayed.

 

(b)       Participation. No Person may participate in any registration hereunder
which is underwritten unless such Person (i) agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved by
the Person or Persons entitled hereunder to approve such arrangements
(including, without limitation, pursuant to any over-allotment or “green shoe”
option requested by the underwriters; provided, that no holder of Registrable
Securities shall be required to sell more than the number of Registrable
Securities such holder has requested to include) and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

 



16

 

 

(c)       Suspended Distributions. Each Person that is participating in any
registration under this Agreement, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 5(a)(vi)(C),
shall immediately discontinue the disposition of its Registrable Securities
pursuant to the registration statement until such Person’s receipt of the copies
of a supplemented or amended prospectus as contemplated by Section 5(a)(vi)(C).
In the event the Company has given any such notice, the time period during which
a Registration Statement is to remain effective shall be extended by the number
of days during the period from and including the date of the giving of such
notice pursuant to this Section 8(c) to and including the date when each seller
of Registrable Securities covered by such registration statement shall have
received the copies of the supplemented or amended prospectus.

 

Section 9.          Additional Investors. The Company may, with the prior
written consent of the Chart Representative, require or permit any Person who
acquires Common Stock or rights to acquire Common Stock from the Company after
the date hereof to become a party to this Agreement by obtaining an executed
Joinder from such Person (each, an “Additional Investor”). Upon the execution
and delivery of a Joinder by an Additional Investor, the Common Stock so
acquired by or issuable to such Person (the “Specified Common”) shall be
Registrable Securities.

 

Section 10.        Current Public Information. At all times after the Company
has filed a registration statement with the Securities and Exchange Commission
pursuant to the requirements of either the Securities Act or the Exchange Act,
the Company shall file all reports required to be filed by it under the
Securities Act and the Exchange Act and shall take such further action as any
holder or holders of Registrable Securities may reasonably request, all to the
extent required to enable such holders to sell Registrable Securities pursuant
to Rule 144. Upon request, the Company shall deliver to any holder of Restricted
Securities a written statement as to whether it has complied with such
requirements.

 

Section 11.        Transfer of Registrable Securities.

 

(a)       Restrictions on Transfers. Notwithstanding anything to the contrary
contained herein, except in the case of (i) a transfer to the Company, (ii) a
transfer by an Investor to one of its Permitted Transferees, (iii) a Public
Offering, or (iv) a sale pursuant to Rule 144, prior to transferring any
Registrable Securities to any Person (including, without limitation, by
operation of law), the transferring Investor shall cause the prospective
transferee to execute and deliver to the Company a Joinder agreeing to be bound
by the terms of this Agreement. Any transfer or attempted transfer of any
Registrable Securities in violation of any provision of this Agreement shall be
void, and the Company shall not record such transfer on its books or treat any
purported transferee of such Registrable Securities as the owner thereof for any
purpose.

 

(b)       Legend. Each certificate evidencing any Registrable Securities and
each certificate issued in exchange for or upon the transfer of any Registrable
Securities (unless such Registrable Securities would no longer be Registrable
Securities after such transfer) shall be stamped or otherwise imprinted with a
legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS SET FORTH IN A REGISTRATION RIGHTS AGREEMENT DATED
AS OF JULY ___, 2015 BY AND AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”)
AND CERTAIN OF THE COMPANY’S STOCKHOLDERS, AS AMENDED. A COPY OF SUCH
REGISTRATION RIGHTS AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO
THE HOLDER HEREOF UPON WRITTEN REQUEST.”

 



17

 

 

The Company shall imprint such legend on certificates evidencing Registrable
Securities outstanding prior to the date hereof. The legend set forth above
shall be removed from the certificates evidencing any securities that have
ceased to be Registrable Securities.

 

Section 12.       General Provisions.

 

(a)       Termination. Except with respect to the indemnification and
contribution provisions contained in Section 7, the rights granted to an
Investor (or a Permitted Transferee) pursuant to this Agreement shall terminate
and forthwith become null and void in full on the earliest to occur of (i) the
date on which such Investor (or Permitted Transferee) ceases to beneficially own
any Registrable Securities and (ii) the later of (x) the seventh (7th)
anniversary of the date of this Agreement, and (y) the date Rule 144 or another
similar exemption under the Securities Act is available for the sale of all of
the shares beneficially owned by such Investor (or Permitted Transferee) without
limitation and restriction during a three (3) month period without registration.

 

(b)       Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may be amended, modified or waived only with the
prior written consent of the Company and holders of a majority of the
Registrable Securities. The failure or delay of any Person to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such Person thereafter to enforce
each and every provision of this Agreement in accordance with its terms. A
waiver or consent to or of any breach or default by any Person in the
performance by that Person of his, her or its obligations under this Agreement
shall not be deemed to be a consent or waiver to or of any other breach or
default in the performance by that Person of the same or any other obligations
of that Person under this Agreement.

 

(c)       Remedies. The parties to this Agreement shall be entitled to enforce
their rights under this Agreement specifically (without posting a bond or other
security), to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor. The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.

 

(d)       Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited,
invalid, illegal or unenforceable in any respect under any applicable law or
regulation in any jurisdiction, such prohibition, invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement in such jurisdiction or in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such prohibited, invalid, illegal or unenforceable
provision had never been contained herein.

 



18

 

 

(e)       Entire Agreement. Except as otherwise provided herein, this Agreement
contains the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.

 

(f)       Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit and be enforceable by the Company
and its successors and assigns and the holders of Registrable Securities and
their respective successors and permitted assigns (whether so expressed or not).
In addition, whether or not any express assignment has been made, the provisions
of this Agreement which are for the benefit of purchasers or holders of
Registrable Securities are also for the benefit of, and enforceable by, any
subsequent holder of Registrable Securities.

 

(g)       Notices. All notices, demands or other communications to be given
under or by reason of the provisions of this Agreement shall be in writing and
shall be deemed to have been given (i) when delivered personally to the
recipient; (ii) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient but, if not, then on the next
business day; (iii) one (1) business day after it is sent to the recipient by
reputable overnight courier service (charges prepaid) or (iv) three (3) days
after it is mailed to the recipient by first class mail, return receipt
requested. Such notices, demands and other communications shall be sent to the
Company at the address specified below and to any holder of Registrable
Securities or to any other party subject to this Agreement at such address as
indicated beneath such party’s signature hereto, or at such address or to the
attention of such other Person as the recipient party has specified by prior
written notice to the sending party. Any party may change its address for
receipt of notice by providing prior written notice of the change to the sending
party. The Company’s address is:

 

  Tempus Applied Solutions Holdings, Inc.     c/o The Chart Group, L.P.     555
5th Avenue, 19th Floor     New York, New York 10017     Attention: Joseph Wright
    Telephone: (212) 350-8205     Facsimile: (212) 350-8299     E-mail:
jwright@chartgroup.com             with a copy to:           Ellenoff Grossman &
Schole LLP     1345 Avenue of the Americas, 11th Floor     New York, NY 10105  
  Attention: Douglas S. Ellenoff, Esq.       Richard Baumann, Esq.    
Telephone: (212) 370-1300     Facsimile: (212) 370-7889     E-mail:
ellenoff@egsllp.com       rbaumann@egsllp.com  

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 



19

 

 

(h)       Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or legal holiday in the
state in which the Company’s chief executive office is located, the time period
shall automatically be extended to the business day immediately following such
Saturday, Sunday or legal holiday.

 

(i)        Governing Law. All issues and questions concerning the construction,
validity, interpretation and enforcement of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

 

(j)        MUTUAL WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED FOR
INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER
HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR
ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

(k)      CONSENT TO JURISDICTION AND SERVICE OF PROCESS. EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF DELAWARE, FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO
FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO
ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS PARAGRAPH. EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE
LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT,
ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND HEREBY AND
THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(l)        Descriptive Headings; Interpretation.       The descriptive headings
of this Agreement are inserted for convenience only and do not constitute a part
of this Agreement. The use of the word “including” in this Agreement shall be by
way of example rather than by limitation.

 



20

 

 

(m)       No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

(n)       Counterparts. This Agreement may be executed in multiple counterparts,
any one of which need not contain the signature of more than one party, but all
such counterparts taken together shall constitute one and the same agreement.

 

(o)       Electronic Delivery. This Agreement, the agreements referred to
herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent executed and delivered by means of a
photographic, photostatic, facsimile or similar reproduction of such signed
writing using a facsimile machine or electronic mail shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or electronic mail to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or electronic mail as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.

 

(p)       Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each holder of Registrable Securities shall
execute and deliver any additional documents and instruments and perform any
additional acts that may be necessary or appropriate to effectuate and perform
the provisions of this Agreement and the transactions contemplated hereby.

 

(q)       No Inconsistent Agreements. The Company shall not hereafter enter into
any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the holders of Registrable Securities in this
Agreement.

 

* * * * *

 



21

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  TEMPUS APPLIED SOLUTIONS HOLDINGS, INC.         By:       Name:     Title:

 

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

EXHIBIT A

 

REGISTRATION RIGHTS AGREEMENT

 

JOINDER

 

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of July [●], 2015 (as the same may
hereafter be amended, the “Registration Rights Agreement”), by and among Tempus
Applied Solutions Holdings, Inc., a Delaware corporation (the “Company”), and
its stockholders named therein. Any capitalized term used but not defined herein
will have the meaning ascribed to such term in the Registration Rights
Agreement.

 

By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of the Registration Rights Agreement as a holder of Registrable Securities in
the same manner as if the undersigned were an original signatory to the
Registration Rights Agreement.

 

Accordingly, the undersigned has executed and delivered this Joinder as of the
___ day of __________, 20__.

 



      Signature of Stockholder           Print Name of Stockholder      
Address:              

 

Agreed and Accepted as of

                                                , 20    :

 



TEMPUS APPLIED SOLUTIONS HOLDINGS, INC.         By:     Name:     Title:    

 

 

A-1



 

